   Case 8:19-cv-00835-JVS-DFM Document 258 Filed 12/17/20 Page 1 of 3 Page ID #:13432

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. SA CV 19-00835-JVS (DFMx)                                   Date: December 17, 2020
    Title   Fisher and Paykel Healthcare Limited v. Flexicare Incorporated



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                      Nancy Boehme                                         Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:       (IN CHAMBERS) Order re: Defendants’ Motion to Compel Production of
                      Documents and Privilege Log (Dkt. 237)


               Defendants Flexicare Incorporated, Flexicare Medical Limited, and Flexicare Group
       Limited (collectively, “Flexicare”) move for an order compelling Plaintiff Fisher & Paykel
       Healthcare Limited (“FPH”) to produce: (1) any non-privileged information responsive to
       RFP Nos. 13 and 109; and (2) a privilege log for any documents withheld on the basis of
       privilege objections.

                The RFPs are straightforward. RFP No. 13 seeks documents related to FPH’s pre-
       filing investigation of its claims against Flexicare. RFP No. 109 seeks documents related to
       Knobbe Martens’ involvement in the investigation of Flexicare’s alleged patent infringement
       or prosecution of the Asserted Patents before October 3, 2017.

             The responses to the RFPs are likewise straightforward. For RFP No. 13, FPH
       responded that it will produce non-privileged documents responsive within its possession,
       custody, or control. For RFP No. 109, FPH responded that there are no non-privileged
       documents responsive to the request. The parties thus focus on the privilege log question.

               Ordinarily, a privilege log is required by Rule 26(b)(5) if documents are withheld
       based on privilege. But FPH contends that the privileged documents are irrelevant. And that
       brings the focus to the underlying conflict of interest issue identified in the parties’ papers.
       To describe that issue briefly, Flexicare is “concerned” that FPH’s outside counsel at
       Knobbe has a potential conflict of interest that may require the firm’s disqualification. The
       basic facts are these: Knobbe represented Flexicare in several matters from 2014 to 2017.
       When Flexicare engaged Knobbe, FPH was already an existing Knobbe client. When the

CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: nb
                                                                                             Page 1 of 3
   Case 8:19-cv-00835-JVS-DFM Document 258 Filed 12/17/20 Page 2 of 3 Page ID #:13433

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

       engagement started, Flexicare signed a conflict waiver that FPH now contends waived any
       conflict with FPH. But Flexicare contends otherwise, arguing that simultaneous adverse
       representation may require Knobbe’s disqualification.

               Confronted with this landscape, my concern is that resolving this discovery dispute
       will require deciding issues I would rather avoid, as the underlying conflict issues present a
       dilemma better (and more properly) resolved by the district judge. But both sides appear
       convinced that is not the case.

               From FPH’s point of view, the issue is clear: it should not have to produce a
       privilege log because any alleged conflict of interest is not relevant under Rule 26, which
       permits discovery of “any nonprivileged matter that is relevant to any party’s claim or
       defense.” In response, Flexicare cites j2 Glob. Commc’ns Inc. v. Captaris Inc., No. 09-
       04150, 2012 WL 6618272 (C.D. Cal. Dec. 19, 2012), for the proposition that “a potential
       conflict of interest . . . is relevant to underlying litigation.” But as FPH argues, the court’s
       ruling in j2 makes no mention of Rule 26’s relevance standard, much less whether it covers
       discovery of a potential conflict of interest.

              Provided no authority holding that Rule 26’s discovery standard permits a party to
       conduct discovery of an alleged conflict of interest, I conclude that FPH’s relevance
       objections should prevail. That does not mean that FPH is out of the woods; one might
       conclude that the issues presented by Flexicare’s conflict issue warrant some discovery to
       flesh out the facts surrounding Knobbe’s representation of FPH. But as I mentioned above,
       that decision would require some wading into the issues presented by Flexicare’s conflict
       waiver and more, and those decisions are more appropriately made by the district judge.

               Flexicare also argues that FPH’s pre-suit investigation is relevant for several other
       reasons, and that a privilege log for RFP Nos. 13 and 109 is therefore necessary. But
       Flexicare’s reliance on the possibility of Rule 11 litigation is not helpful, as leave of court is
       generally required before Rule 11 discovery is allowed. See Fed. R. Civ. P. 11 (Advisory
       Committee Notes, 1983 Amendment) (noting that Rule 11 discovery “should be conducted
       only be leave of the court, and then only in extraordinary circumstances”). Otherwise, I
       agree with FPH that Flexicare’s relevance arguments do not demonstrate how Knobbe’s
       involvement in its pre-suit investigation is relevant, given that FPH has produced non-
       privileged information.1


                That fact—that FPH has produced non-privileged documents about its pre-suit
                1

       investigation—makes unpersuasive Flexicare’s reliance on Kajeet, Inc. v. Qustodio, LLC,
       No. 18-1519, 2019 WL 8060078, *5 (C.D. Cal. Oct. 22, 2019), where Judge Abrams
       concluded that a defendant’s RFAs about the plaintiff’s pre-suit investigation were
       appropriate and overruled the plaintiff’s privilege objections, concluding that the RFAs did
CV-90 (12/02)                              CIVIL MINUTES-GENERAL                  Initials of Deputy Clerk: nb
                                                                                               Page 2 of 3
   Case 8:19-cv-00835-JVS-DFM Document 258 Filed 12/17/20 Page 3 of 3 Page ID #:13434

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL


              Flexicare also runs into another problem. As FPH notes, the parties stipulated to an
       order about e-discovery that limited discovery to specific email production requests. See
       Dkt. 108 ¶ 8. Unsurprisingly, the documents implicated by this dispute are emails, and FPH
       represents that none of the email communications between itself and Knobbe are implicated
       by Flexicare’s email requests to date. For this additional reason, I will not require FPH to
       provide a privilege log of its pre-suit communications with Knobbe, as requiring such a log
       would violate the parties’ agreed-upon e-discovery protocol.

               In short, I am reluctant to open the door to untargeted discovery about a collateral
       issue like potential disqualification. And it does not appear that a privilege log is otherwise
       warranted by the claims and defenses in the case, especially given the parties’ stipulated e-
       discovery order.




       “not require plaintiff to disclose any confidential communications involving plaintiff’s
       counsel.”
CV-90 (12/02)                             CIVIL MINUTES-GENERAL                  Initials of Deputy Clerk: nb
                                                                                              Page 3 of 3
